Marston, J.
The bill in this case was filed to set aside a written lease for a term of years, procured through the alleged fraudulent representations of the lessee David B. Bright. The lease was of a farm, upon which was a small vineyard, and raspberry and strawberry plantations.
The fraud charged was that defendant David B. importuned complainant for a lease of the farm, and “made great pretensions to exceptional knowledge and skill and experience as a practical and scientific farmer in all branches of husbandry.” The evidence relied upon to show the fraudulent character of such representation consisted mainly of a willful failure or neglect to properly and'in due season cultivate the vineyard, and the raspberries and strawberries; in permitting weeds to grow up and choke the vines; and in a fraudulent division of the strawberries. No complaint was made as to the manner of conducting or cultivating the other crops upon the farm, except as to a small piece of corn.
Even if the charge in the bill was sufficient, the evidence wholly fails to sustain it, unless we could say that a neglect to properly cultivate was conclusive evidence ■of a lack of proper knowledge pertaining to that subject. Men may know how and when crops should be cultivated, and yet for some reason not properly attend to them.
There was a clause in the lease giving either party a right to terminate it upon six months’ notice. Notice was given by both, and the lease is now terminated and the complainant restored to possession, so that the only question left for this court to pass upon of any real or *209practical importance is one of costs. Upon filing the bill in this case an injunction was granted and issued which practically restored complainant to possession. This we think was improvidently granted, as with the clause providing for a termination of the lease, the landlord had an ample and complete remedy at law, for any damages he might have sustained, and it was clearly illegal to thus deprive a defendant of possession pending the litigation where the fraud is denied, and more especially where the injury to the complainant could in no just or proper sense be considered as irreparable.
Under all the circumstances the case should never have been commenced. The decree must be reversed and the bill dismissed with costs of both courts.
Graves and Cooley, JJ., concurred.